DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/20/2022 is acknowledged.  Applicant elected intravenous injection for species of route of administration.
The amendments cancel the non-elected group claims.
	Claims 1-3, 5, 7, 8, 11, 12, 26, 27, 30, 34, 109-111, 113, 115, 122, 123, and 125 are under consideration in this office action.

Sequence Compliance
The nucleotide sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825.    
	37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application.
	Paragraphs [0294]-[0296] on page 98 of the specification discloses nucleic acid sequences lacking the requisite sequence identifiers.  Adding the appropriate SEQ ID NOS. would be remedial..
	Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification.  On page 21, [0057], line 4, the specification describes blue color present in Figure 19 that cannot be discerned in the drawing of figure 19 because it is in black and white. On page 23, [0066], the specification describes multiple colors present in Figure 28 that cannot be discerned in the drawing of figure 28 because it is in black and white.  Also on Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,357,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a species of the instant claims.
	Regarding instant claim 1, patent claim 1 discloses a method of treating heart failure secondary to muscular dystrophy.  The specification of the patent teaches that in  Duchenne muscular dystrophy (DMD), the central cause is a genetic abnormality in the dystrophin complex, with secondary damage to skeletal muscle and heart tissue.  As such, heart failure to muscular dystrophy is a symptom of the skeletal muscular dystrophy DMD.  The instant claim does not specify which skeletal muscular dystrophy symptom it is treat.  As such, treating a secondary symptom of heart failure as recited in patent claim 1 meets the limitations of a method of treating skeletal muscular dystrophy in a subject in need thereof.  Both the instant claim and patent claim 1 recite the active step of administering a composition comprising cardio sphere-derived cells to a subject.  Patent claim 1 further recites wherein the administration of the composition treats the subject.  This encompasses the limitations of administering a therapeutically effective amount of CDCs as claimed in the instant claims.  As such, patent claim 1 renders instant claim 1 obvious because patent claim 1 is a species of instant claim 1.

(2)   Claims 1, 26, 27, 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/528,822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim discloses a species of the instant claim.
Copending claim 1 discloses a method of treating DMD (i.e. skeletal muscular dystrophy) comprising administering a composition comprising therapeutically effective amount of CDC to the subject thereby treating the subject.  Thus, copending claim 1 discloses a species of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aminzadeh and Marban (Circulation Research Dec 4 2015 117(12):E125, abstract no. 22919).
	Regarding claim 1, Aminzadeh and Marban disclose a method of treating skeletal myopathy comprising myocardial injection of CDC into an Mdx mouse model for DMD.  Thus Aminzadeh and Marban expressly disclose the limitations of clam 1.
	Regarding clam 2, Aminzadeh and Marban disclose that 10,000 allogeneic mouse CDC were intramyocardially injected. This CDC injection improved the skeletal myopathy characteristics of DMD.  Thus, Aminzadeh and Marban expressly disclose a therapeutically effective amount of CDC sufficient to treat a dystrophic skeletal muscle of the subject.
	Regarding claim 3, Aminzadeh and Marban disclose DMD involving dystrophinopathy of a skeletal muscle as claimed.  See above for details.
	Regarding claim 5, Aminzadeh and Marban disclose the skeletal muscle is the diaphragm and limb.
	Regarding claims 7 disclose a systemic administration via the myocardium.  

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marban (US 11,357,799 effectively filedL10/14/2022).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Maraban discloses claim 1 as discussed above and also in lines 29-60 of col 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claim(s) 11, 12, 26-27, 30, 34, 109-111, 122-123, and 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminzadeh and Marban (Circulation Research Dec 4 2015 117(12):E125, abstract no. 22919).
Regarding claim 11, this claims recites the CDC administration is two or more administration. Claim 12 specifies the timing of the administrations. Claims 26, 27, and 30 specify the concentration of cells.  Aminzadeh and Marban do not teach the specific number of administration, timing of administrations, and concentrations of CDC administered.   However, determining concentrations and timing and number of adminstrations is routine experimentation and optimization of a method.  As such, one of ordinary skill in the art would arrive at the claimed concentration and administration via routine optimization with a reasonable expectation of success.  Thus, claims 11, 12, 26, 27, and 30 are obvious variants of Aminzadeh and Marban.
However, MPEP § 2144.05 (II) states the following:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentration and timing of adminstration are critical. Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Aminzadeh and Marban to try a finite number of possible concentration of the precursor component to predictably arrive at the claimed concentration through routine optimization. An artisan would have a reasonable expectation of success in optimizing the concentrations and administration because determining method of dosage and timing of administration of cells were long established in the art as demonstrated by Aminzadeh and Marban.  Thus Aminzadeh and Marban renders the instantly claimed concentration above.
Regarding claim 34, Aminzadeh and Marban do not teach that the subject is a human but rather a mouse model for DMD.  However, the DMD mouse model is a model for the humans DMD.  As such, an artisan of ordinary skill would be able to apply the method to a human subject using routine methods in the prior art for administering cells.  An artisan would have a reasonable expectation of success because the claims does not specify any particular phenotype that is encompassed by “treating”.  As such, the administering the cells would reasonably be expected to treat the human subject in some manner similar to the mouse model.  Thus claim 34 is an obvious variant of instant claim 34.
Regarding claims109-111, 113, 115, 122, 123, and 125,  Aminzadeh and Marban teach the claims as discussed above.  Aminzadeh and Marban do not teach the concentrations, timing of administration, and number of administration claimed.  However, for reasons discussed above, these are obvious variants.

(2) Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminzadeh and Marban (Circulation Research Dec 4 2015 117(12):E125, abstract no. 22919) in further view of Marban (US 11,357,799 effectively filedL10/14/2022)..
	Aminzadeh and Marban teach the claim as discussed above.  Aminzadeh and Marban do not teach that the administration in an intravenous injection but rather a myocardial injection.  Howver, Marban teaches that a myocardial injection can be done by myocardial arteriole or intravenous injection (col 3, lines 29-60).  
	As such it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could choose an intravenous myocardial injection, as taught by Marban, from a finite number of predictable myocardial injections to arrive at the limitations of claim with a reasonable expectation of success.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and E are applicable. The claimed method was known in the art at the time of filing as indicated by Aminzadeh and Marban in view of Marban. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
	
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632